Citation Nr: 1607796	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  15-00 045	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee sprain.

2.  Entitlement to a compensable rating for hypertension.

3.  Entitlement to a compensable rating for gastroesophageal reflux with gastritis and hiatal hernia (claimed as acid reflux).

4.  Entitlement to a compensable rating for pseudofolliculitis barbae.

5.  Entitlement to a compensable rating for residuals, left ankle fracture.

6.  Entitlement to a compensable rating for bilateral pes planus (also claimed as foot pain and cramps).

7.  Entitlement to service connection for residuals, right eye corneal abrasion.

8.  Entitlement to service connection for left knee disability, to include as secondary to service-connected conditions of right knee sprain and residuals of left ankle fracture.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1991to March 2013.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In September 2015, the Veteran testified at a Board hearing.  His statements at the hearing are taken to raise a motion to advance the case on the Board's docket as a result of severe financial hardship.  As such, the Board grants the motion and this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) West (2014).

The Veteran submitted additional evidence at the hearing and waived initial RO review of the evidence.  See 38 C.F.R. § 20.1304(c) (2015).

The hypertension, pseudofolliculitis barbae and right eye claims are addressed in the decision below.  The remaining claims are addressed in the remand section.


FINDING OF FACT

At his September 2015 hearing before the Board, the Veteran asked to withdraw his pending appeal as to the issues of entitlement to a compensable rating for hypertension, entitlement to a compensable rating for pseudofolliculitis barbae, and entitlement to service connection for residuals, right eye corneal abrasion.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran with respect to issues of entitlement to a compensable rating for hypertension, entitlement to a compensable rating for pseudofolliculitis barbae, and entitlement to service connection for residuals, right eye corneal abrasion are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

At his September 2015 hearing, the Veteran expressed his desire to withdraw his appeal as to the issues of entitlement to a compensable rating for hypertension, entitlement to a compensable rating for pseudofolliculitis barbae, and entitlement to service connection for residuals, right eye corneal abrasion.  Given this statement, there remain no allegations of errors of fact or law on these issues for appellate consideration.  The Board does not have jurisdiction to review these appeals, and the specified claims must be dismissed.


ORDER

The appeal of the issue of entitlement to a compensable rating for hypertension is dismissed.

The appeal of the issue of entitlement to a compensable rating for pseudofolliculitis barbae is dismissed.

The appeal of the issue of entitlement to service connection for residuals, right eye corneal abrasion is dismissed.


REMAND

Right Knee Sprain

The Veteran received a VA examination for his right knee sprain in May 2013.  In that examination report, the examiner noted that the Veteran did not use an assistive device for walking.  However, in the Veteran's September 2015 Board hearing, the Veteran indicated that he now uses a cane and cannot walk long distances.  As this suggests a worsening of the Veteran's right knee disability, the Board finds a remand for a new examination warranted to assess the current extent and severity of his right knee sprain.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).


Gastroesophageal Reflux

The Veteran has not been afforded a VA examination as to his service-connected gastroesophageal reflux since May 2013.  In that examination report, the examiner noted that the Veteran did not experience vomiting.  However, in his September 2015 Board hearing, the Veteran reported that his symptoms were a "burning sensation in my chest . . . and then I'll throw up."  Additionally, the Veteran reported "I throw up a lot of phlegm."  This suggests a worsening in the Veteran's disability.  Therefore, the Veteran should be afforded a new VA examination to assess the current extent and severity of his gastroesophageal reflux disability.  See Snuffer, 10 Vet. App. at 400.

Residuals of Left Ankle Fracture

The Veteran received a VA examination for his left ankle fracture in May 2013.  At the time of that examination, the Veteran reported that both of his ankles were fine and that he had no complaints.  Nonetheless, at the time of his September 2015 Board hearing, the Veteran reported that his left ankle is stiff in the morning and as he walks throughout the day he gets pain in his ankle.  The Veteran also reported walking with a limp.  As this suggests a worsening of the Veteran's left ankle fracture residuals, a remand for a new examination warranted to assess the current extent and severity of his left ankle fracture residuals.  See Snuffer, 10 Vet. App. at 400.

Bilateral Pes Planus

The Veteran has not been afforded a VA examination as to his service-connected pes planus since May 2013.  In that examination report, the examiner noted that the pain in the Veteran's feet was not accentuated on use.  However, in his September 2015 Board hearing, the Veteran reported that every morning when he awakes his feet hurt.  Furthermore, the Veteran noted that "depending on how far I walk a day, it's very painful."  This provides some indication of a worsening in the Veteran's condition.  Therefore, the Veteran should be afforded a new VA examination to assess the current extent and severity of his pes planus disability.  See Snuffer, 10 Vet. App. at 400.

Left Knee

The Veteran contends that his left knee disability is directly related to service, or related on a secondary basis to his service-connected right knee or left ankle.  At the time of his knee and lower leg VA examination, the Veteran had no current diagnosis of a left knee disability.  See May 2013 examination report.  The Veteran reports having recently had surgery on his left knee.  See September 2015 Board hearing.  Private treatment records indicate that since the Veteran's May 2015 VA examination, he has had a left quadriceps tendon rupture.  See September 2015 Knee Conditions Disability Benefits Questionnaire.  Thus, the Board finds that this claim should be remanded to afford the Veteran a new VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for appropriate VA examinations to assess the current severity of his service-connected right knee sprain, gastroesophageal reflux, left ankle fracture, and bilateral pes planus disabilities.  The entire claims file should be reviewed by the examiner.

All signs and symptoms necessary for rating the disabilities should be reported in detail.  The examiner should also detail all current functional impairment from the Veteran's disabilities, to include any impact on occupational functioning.

The opinion should include a complete rationale for all opinions expressed.

2.  Schedule the Veteran for an appropriate VA examination to address the nature and etiology of his claimed left knee disability.  The entire claims file should be reviewed by the examiner.

After examining the Veteran, the examiner should determine whether the Veteran has a left knee disability.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the left knee disability had its onset during, or is otherwise related to, the Veteran's service.

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left knee disability is caused or aggravated by, his service-connected left ankle or right knee disability.

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The opinion should include a complete rationale for all opinions expressed.

3.  Finally, readjudicate the issues remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


